          Case 1:21-cv-00175-RC Document 18 Filed 03/26/21 Page 1 of 2




JEAN E. WILLIAMS
Acting Assistant Attorney General
Environment & Natural Resources Division
U.S. Department of Justice

MICHAEL S. SAWYER
MICHELLE-ANN C. WILLIAMS
Trial Attorneys, Natural Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202)-514-5273 (Sawyer)
Telephone: (202) 305-0420 (Williams)
Email: michael.sawyer@usdoj.gov
       michelle-ann.williams@usdoj.gov

Counsel for Federal Defendants

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                               )
 WILDEARTH GUARDIANS, et al.                   )
                                               )
                                                 Case No. 1:21-cv-00175-RC
        Plaintiffs,                            )
                                                 The Honorable Rudolph Contreras
                                               )
                v.                             )
                                               )
 DEBRA HAALAND, in her official                )
 capacity as Secretary of the Interior, et al. )
                                               )
        Federal Defendants.                    )
                                               )


                                 NOTICE OF APPEARANCE

       Please enter on the docket the appearance of Michael S. Sawyer as counsel for Federal

Defendants Debra Haaland, in her official capacity as Secretary of the United States Department

of the Interior, and the United States Bureau of Land Management.
          Case 1:21-cv-00175-RC Document 18 Filed 03/26/21 Page 2 of 2




       Electronic service should be delivered to michael.sawyer@usdoj.gov, as previously

registered in the Electronic Case Filing system. Service of any papers and correspondence

should be addressed to the undersigned counsel as follows:

              U.S. Mail (including USPS Priority Mail Services):

                      Michael Sawyer
                      U.S. Department of Justice
                      Environment & Natural Resources Division
                      Natural Resources Section
                      P.O. Box 7611
                      Washington, D.C. 20044-7611

              Express Mail Services or Hand Delivery:

                      4 Constitution Square
                      150 M St. NE
                      Suite 3.116
                      Washington, D.C. 20002


       Respectfully submitted this 26th day of March, 2021.

                                                   JEAN E. WILLIAMS
                                                   Acting Assistant Attorney General
                                                   Environment & Natural Resources Division
                                                   U.S. Department of Justice

                                                   /s/ Michael S. Sawyer
                                                   MICHAEL S. SAWYER
                                                   MICHELLE-ANN C. WILLIAMS
                                                   Trial Attorneys, Natural Resources Section
                                                   Ben Franklin Station, P.O. Box 7611
                                                   Washington, D.C. 20044-7611
                                                   Telephone:      (202)-514-5273 (Sawyer)
                                                   Telephone:      (202) 305-0420 (Williams)
                                                   Fax:            (202) 305-0506
                                                   Email: michael.sawyer@usdoj.gov
                                                           michelle-ann.williams@usdoj.gov

                                                   Counsel for Federal Defendants




                                               2
